Citation Nr: 0200922	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  97-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1994 to July 1996.

This appeal arises from rating decisions dated in February 
1997 and April 1997 of the RO in Winston-Salem, North 
Carolina.  In the February 1997 rating decision, the RO 
granted service connection for major depression and assigned 
a 30 percent evaluation.  In the April 1997 decision, the RO 
confirmed and continued a 30 percent evaluation for major 
depression and denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  


REMAND

The veteran alleges that his service-connected major 
depression is more disabling than currently evaluated and 
that he should receive a higher evaluation.  Furthermore, he 
contends that his service-connected major depression causes 
him to be unemployable and as a result, he is seeking a total 
rating based on individual unemployability.

The Board of Veterans' Appeals (Board) initially notes that 
upon review of the evidence and relevant laws, both issues 
must be remanded for additional development.

The veteran was afforded a VA psychiatric examination in 
January 2000.  At the time of the examination, the examiner 
noted that the veteran did not have pressured speech, flight 
of ideas or loose associations.  There were also no 
hallucinations, delusions, paranoia, or ideas of reference.  
His affect showed mild depression and mild anxiety.  The 
diagnoses were dysthymic disorder and personality disorder, 
not otherwise specified.  The examiner initially provided a 
global assessment of functioning (GAF) scale score of 50 
(which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, represents impairment ranging from 
moderate difficulty in social, occupational, or school 
functioning to major impairment in several areas, such as 
work or school, family relations, judgment, thinking or 
mood).  He noted that the veteran had no friends and was 
unable to keep a job.  

In June 2000, the RO determined that the January 2000 VA 
psychiatric examination was inadequate and returned the 
examination to the examiner for clarification of his assigned 
GAF score of 50.  It was noted that the veteran was only 
service-connected for major depressive disorder, but that the 
GAF score was assigned for both the major depressive disorder 
and a nonservice-connected personality disorder.  The 
examiner was requested to provide a GAF score for each 
diagnosed disorder.    

In a handwritten amendment dated in July 2000, the examiner 
specifically noted that the veteran's GAF score due to his 
service-connected dysthymic disorder was 65.  A GAF score of 
65 contemplates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  However, there was no indication that the 
examiner had reviewed the claims file since the January 2000 
examination.  In this regard, the Board notes that subsequent 
to the January 2000 VA examination, several private 
psychiatric treatment reports dated from January 2000 to July 
2001 were associated with the claims file.  These reports 
indicate that the veteran has severe social and vocational 
impairment due to his major depressive disorder.  In 
particular, the reports indicate that the veteran is unable 
to maintain employment due to his major depressive disorder.  
Accordingly, the veteran should be afforded a VA examination 
to determine the current nature and severity of his service-
connected major depressive disorder as opposed to his 
nonservice-connected personality disorder.  The examiner 
should have the veteran's complete records to review.  A VA 
Social and Industrial Survey should also be conducted.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In addition to affording the veteran a new VA examination for 
the reasons outlined above, there is additional medical 
evidence that must be obtained.  In this regard, the Board 
notes that a decision was issued by the Social Security 
Administration (SSA) in October 1998 denying the veteran's 
April 1997 application for disability benefits.  Although 
this decision is of record, the medical evidence that was 
used in making this decision is not.  Such evidence, as is 
noted in the October 1998 SSA decision, includes a 
consultation examination that the veteran attended in 
September 1997 as well as a psychological consultation 
examination that was ordered following a SSA hearing.  This 
evidence, like other pertinent evidence, cannot be ignored 
and must be considered in conjunction with this claim.  
38 U.S.C.A. § 5103A(b); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Any other outstanding medical records that are not of record 
should also be obtained.  38 U.S.C.A. § 5103A(a),(b),(c).

Finally, because, as previously alleged, the veteran's major 
depressive disorder is the reason that he believes he is 
entitled to a TDIU, a decision regarding the TDIU claim must 
be deferred pending completion of the above development.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).


Accordingly, these matters are hereby REMANDED to the RO for 
the following action: 

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected major depressive 
disorder.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  The RO should obtain from the Social 
Security Administration the medical 
evidence on which the October 1998 
decision was based.  These records should 
then be incorporated into the claims 
file.

3.  A VA Social and Industrial Survey of 
the veteran should be accomplished to 
assess the veteran's employment history 
and capabilities, and his day-to-day 
functioning.  The veteran's entire claims 
file must be made available to and be 
reviewed by the individual conducting the 
survey.  The report of the Social and 
Industrial Survey should be associated 
with the claims file.

4.  After associating with the claims file 
all evidence received pursuant to the 
above-requested development, the veteran 
should be afforded a VA psychiatric 
examination to determine the present 
severity of his service-connected major 
depressive disorder.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All necessary tests 
and studies, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of 
the symptomatology noted below as they 
relate to his service-connected major 
depression as opposed to his nonservice-
connected personality disorder.  If it is 
not possible to differentiate between the 
veteran's major depressive symptomatology 
and his personality disorder 
symptomatology, the examiner should so 
state.  The symptomatology that warrants 
consideration is as follows:  memory loss; 
depressed mood; anxiety; panic attacks; 
sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The examiner 
must comment as to the degree to which the 
veteran's major depressive disorder 
affects his ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, productivity, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The examiner 
should also opine as to whether, without 
regard to the veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that the 
veteran's service-connected major 
depression renders him unable to secure or 
follow a substantially gainful occupation.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the appellant.  

6.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the VCAA and the record, the RO should 
readjudicate the veteran's claim for a 
rating higher than 30 percent for major 
depression and, if not rendered moot, his 
claim for a TDIU.  The RO must provide 
full reasons and bases for its 
determinations.  The possibility of 
staged ratings should be considered when 
evaluating the increased rating claim 
since this appeal stems from an original 
grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

8.  If any claim on appeal remains 
denied, the veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond 
thereto before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ANNE M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




